Citation Nr: 0705805	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  97-14 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation for additional disability 
manifested by cerebrovascular accident under the provisions 
of 38 U.S.C.A. § 1151, and for service connection for 
cerebrovascular accident and residuals thereof, claimed as 
secondary to service-connected post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to November 
1970.

In a February 2002 decision, the Board of Veterans' Appeals 
(Board) denied the veteran entitlement to compensation for 
additional disability manifested by cerebrovascular accident 
under the provisions of 38 U.S.C.A. § 1151, and for service 
connection for cerebrovascular accident, claimed as secondary 
to service-connected post-traumatic stress disorder (PTSD).  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).

In a February 2003 order, the Court granted the parties' 
Joint Motion for Remand of the Board's February 2002 decision 
and to Stay Further Proceedings. Pursuant to the actions 
requested in the Joint Motion, the Court vacated the Board's 
aforementioned decision and remanded the issues of 
entitlement to compensation for additional disability 
manifested by cerebrovascular accident under the provisions 
of 38 U.S.C.A. § 1151, and for service connection for 
cerebrovascular accident, claimed as secondary to service-
connected post-traumatic stress disorder, to the Board for 
issuance of a readjudication decision that takes into 
consideration and is in compliance with 38 U.S.C.A. § 
5103(a), as amended by the Veterans' Claims Assistance Act of 
2000 (VCAA).

In August 2003, October 2004, and December 2004, the Board 
remanded the case to the RO for compliance with the duty to 
assist and notification provisions of the VCAA.  The case has 
since been returned to the Board.




FINDINGS OF FACT

1.  There are no residuals of cerebrovascular accident (CVA) 
that are the result of VA failure to timely diagnose and 
properly treat an injury or disease in August 1996.

2.  An additional disability, characterized as a CVA or 
residuals of CVA, is not shown to have resulted from VA 
treatment in August 1996.

3.  CVA and its residuals were not present in service and are 
not shown to be related to service nor to be proximately due 
to or the result of a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
cerebrovascular accident and residuals thereof as the result 
of treatment in August 1996 have not been met.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991, 2002 & Supp. 2005); 38 C.F.R. 
§ 3.358 (2006).

2.  Cerebrovascular accident or residuals thereof were not 
incurred in or aggravated by service and are not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, the 
veteran was adequately notified of the VCAA duties to assist 
including by correspondence dated in January 2004, August 
2005, and November 2006.  All identified and authorized 
evidence relevant to the issue on appeal has been requested 
or obtained.  The claim for 38 U.S.C.A. § 1151 benefits was 
filed in October 1996, along with a claim of entitlement to 
service connection for PTSD.  Service connection for PTSD was 
granted in an April 2000 rating decision, and a 100 percent 
rating was assigned effective from 1996.  Thereafter, the 
veteran filed a claim for service connection for the CVA as 
secondary to PTSD.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
The veteran was informed consistent with Dingess in November 
2006.  As the Board concludes below that the preponderance of 
the evidence is against the claims, any remaining questions 
as to the disability ratings and effective dates to be 
assigned are rendered moot.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
Further attempts to obtain additional evidence would be 
futile.  There has been substantial compliance with all 
pertinent VA law and regulations, and to move forward with 
this claim would not cause any prejudice to the appellant.

Although the veteran's attorney has argued that the November 
2005 rating decision and supplemental statement of the case 
provided inadequate and improper notice as to the laws for 
the 38 U.S.C.A. § 1151 claim, the Board finds that the 
veteran has, overall, been provided proper notice as to this 
claim.  

Factual Background

The veteran asserts that as a result of VA treatment in 
August 1996, he developed additional disability in the form 
of a stroke or CVA.  He contends entitlement to benefits are 
warranted under 38 U.S.C.A. § 1151.  In the alternative, he 
urges that he suffered a stroke due to debilitating effects 
of service-connected PTSD.  As he has presented no competent 
evidence to support his theories, the claims must be denied.  

February 1991 treatment records from Fairmont General 
Hospital show that the veteran had been recently diagnosed 
with mitral regurgitation, atrial fibrillation and congestive 
heart failure.  A June 1991 VA examination report also 
indicates a diagnosis of atrial fibrillation with controlled 
ventricular rate.

VA treatment records, dating from August 1995 to August 1996, 
reveal that in July 1996, the veteran was admitted for 
psychological testing, psychosocial interview and history, 
and physical.  The diagnoses were major depression and 
chronic PTSD.  It was recommended he undergo inpatient PTSD 
treatment.  It was also noted that he was disabled due to 
cardiovascular disease.  Also noted was a cardiac pacemaker 
implant in 1994 and mitral valve replacement in 1996.  His 
neurologic system was intact.  On August 12, 1996, the 
veteran was admitted to the psychiatry service.  On August 
21, 1996, the veteran was sitting an putting a model together 
when he suddenly felt an all over numbness, localized in the 
left side.  The veteran denied headaches or syncope.  The on-
call doctor was called and the veteran was transferred to the 
medical service for treatment of a suspected CVA.  A computed 
tomography (CT) scan of his head showed no significant 
abnormality in the brain tissue or ventricular system.  There 
was no evidence of bleeding or mass lesion.  The August 1996 
treatment records indicate that the veteran had a subcortical 
CVA that was probably secondary to an embolus from his mitral 
valve prosthesis.  It was noted that he had undergone a 
mitral valve replacement the previous year and was taking 
Coumadin.

Subsequent VA treatment records, dating from September 1996 
to January 2001 show ongoing treatment primarily for the 
veteran's diagnosed PTSD.  Treatment records continue to link 
his August 1996 CVA to a possible blood clot associated with 
his heart condition.  January to May 1997 treatment records 
reveal a possible second CVA in mid-January.  A May 1997 CT 
scan of his head was normal.

A September 1996 VA psychiatric examination report included 
an Axis III diagnosis of CVA possibly secondary to an 
embolus.

In October 1996, the veteran underwent a CT scan of his head 
at Monongalia General Hospital.  The impression was 
generalized cerebral white matter atrophic changes and focal 
lacunar infarct in the right parietal lobe at the gray/white 
junction.

In an October 1996 statement, the veteran's wife noted that 
he had a stroke during his inpatient treatment for PTSD, and 
that the physicians could not identify a medical cause for 
his CVA and that they indicated that the stress of the trauma 
classes could have caused the CVA.

During his August 1997 personal hearing, the veteran 
testified that VA physicians were aware of his heart 
condition and hypertension when he was initially hospitalized 
in August 1996 for PTSD.  He found his PTSD treatment to be 
very stressful and testified that the VA physicians did not 
monitor his blood pressure any more frequently than they did 
anyone else in the program.  He believed that his CVA 
occurred as a result of his PTSD treatment and believed that 
the PTSD treatment program was subsequently changed in 
response to his stroke.  He testified that no physician had 
told him directly that his CVA was a result of his PTSD.  He 
had residual left-sided paralysis as a result of his August 
1996 CVA and walked with a cane.

An April 2001 VA examination report shows that the veteran 
had residual left-sided weakness and decreased left-sided 
reflexes with slurred speech as a result of his 1996 CVA.  
After examining the veteran, reviewing his medical treatment 
records and discussing the case with the chief of staff of 
the VAMC, the examiner opined that the veteran's underlying 
medical conditions of coronary artery disease, status post 
myocardial infarction, atrial fibrillation, carotid artery 
disease, hypertension and a history of mitral valve 
replacement were the primary causes of the cerebral vascular 
accident.  The chief of staff opined that there was no 
medical literature supporting PTSD as a cause for an ischemic 
event.

1151 Analysis

Initially, the Board notes that in October 1996, the veteran 
submitted his claim for entitlement to compensation benefits 
for disabilities incurred as a result of VA treatment.  

As an initial matter, it should be pointed out that since the 
appellant's § 1151 benefits claim was filed prior to October 
1, 1997, the amendments to 38 U.S.C.A. § 1151 implemented by 
section 422(a) of Pub. L. No. 104-204, the Department of 
Veterans Affairs and Housing and Urban Development, and 
Independent Agencies Appropriations Act, 1997, 110 Stat. 
2874, 2926 (1996) (codified at 38 U.S.C.A. § 1151 (West Supp. 
2000)), are inapplicable.  See VA O.G.C. Prec. Op. No. 40-97 
(Dec. 31, 1997) (Precedent Opinion of the VA General 
Counsel).

Historically, in Gardner v. Derwinski, 1 Vet. App. 584 
(1991), the United States Court of Appeals for Veterans 
Claims (Court) invalidated 38 C.F.R. § 3.358(c)(3), a section 
of the regulation implementing 38 U.S.C.A. § 1151 (formerly § 
351), on the grounds that that section of the regulation, 
which included an element of fault, did not properly 
implement the statute.  The decision was affirmed by the 
United States Court of Appeals for the Federal Circuit (Court 
of Appeals) in Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
1993), and subsequently appealed to the United States Supreme 
Court (Supreme Court).

On December 12, 1994, the Supreme Court issued its decision 
in Gardner, affirming the decisions of the Veterans Court and 
the Court of Appeals (see Brown v. Gardner, 513 U.S. 115 
(1994).  Thereafter, the Secretary of the VA sought an 
opinion from the Attorney General of the United States 
(Attorney General) as to the full extent to which benefits 
were authorized under the Supreme Court's decision.  A 
January 20, 1995 memorandum opinion from the Office of the 
Attorney General advised that as to required "causal 
connection," the Supreme Court had addressed three potential 
exclusions from coverage under 38 U.S.C.A. § 1151.  The 
opinion explained that:

Exclusion of the first two classes of cases would flow from 
the absence of the causal connection itself: if the intended 
connection is limited to "proximate causation"...then "remote 
consequences" of treatment may be excluded,...and "incidents 
of a disease's or injury's natural progression" properly are 
excluded by VA regulations because VA action "is not the 
cause of the disability in these situations,"....[T]he third 
exclusion..., unlike the first two, does not turn on the 
absence of a causal link between VA treatment and the injury 
in question. Rather, it seems to be premised on some theory 
of consent...What the Court...appears to have in mind...is 
not a naturally termed..."risk" at all, but rather the 
certainty or near- certainty that an intended consequence of 
consensual conduct will materialize.

Subsequently, VA promulgated an amended rule § 3.358(c). The 
provisions of 38 C.F.R. § 3.358(c), as amended, state, in 
pertinent part:

(3) Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative. "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.

This amended rule deletes the fault or accident requirement 
in section (c)(3), but does not alter the requirement in 
sections (c)(1) and (2) that additional disability is 
"proximately due" to VA action.

In pertinent part, 38 U.S.C.A. § 1151 (in effect prior to 
October 1, 1997) provides that:

Where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment,...and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability..., disability 
or death compensation...shall be awarded in the same manner 
as if such disability, aggravation, or death were service- 
connected.

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part:

Section (b) Additional disability. In determining that 
additional disability exists, the following considerations 
will govern: (1) The beneficiary's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury....(ii) As applied to medical or surgical treatment, 
the physical condition prior to the disease or injury will be 
the condition which the specific medical or surgical 
treatment was designed to relieve. (2) Compensation will not 
be payable under 38 U.S.C. 1151 for the continuance or 
natural progress of disease or injuries for which 
the...hospitalization, etc., was authorized.

(c) Cause. In determining whether such additional disability 
resulted from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result 
of...hospitalization, medical or surgical treatment..., the 
following considerations will govern: (1) It will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith. (2) The mere fact that aggravation occurred will 
not suffice to make the additional disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as the result of...hospitalization, medical or surgical 
treatment,....

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Court has held that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  VA is free to favor one 
medical opinion over another provided it offers an adequate 
basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 
(1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

The appellant submitted his 1151 claim in October 1996 and it 
must be considered under the statutory law as it existed 
prior to October 1, 1997.  The revised regulatory provisions 
of 38 C.F.R. § 3.358 are also applicable.  A review of the 
record shows the veteran was notified of these revised 
regulations in an August 2005 supplemental statement of the 
case.

Based upon the evidence of record, the Board finds that it is 
not shown that an additional disability is actually the 
result of an aggravation of an existing disease or injury 
suffered as a result of VA treatment.  There is no competent 
medical evidence of record to suggest that his August 1996 
CVA was caused or aggravated by any VA treatment, nor has any 
physician suggested that any additional disability is the 
actual result of VA treatment.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

It is also significant to note that in 2001, the VA examiner, 
after having reviewed the medical record, determined that the 
veteran's underlying medical conditions of coronary artery 
disease, status post myocardial infarction, atrial 
fibrillation, carotid artery disease, hypertension and a 
history of mitral valve replacement were the primary causes 
of the cerebral vascular accident.  There is no indication 
that the care he received at VA in any way contributed to his 
CVA.  The record shows that the veteran was transferred to 
the medical service as soon as his symptoms appeared.  

The Board finds that the veteran's post-CVA symptoms were not 
due to the VA treatment in August 1996 but were rather merely 
coincidental to that treatment.  As noted above, VA 
regulations require that it must be shown that an additional 
disability was actually the result of VA treatment and not 
coincidental or a continuation or progression of the 
disability for which treatment was provided.  See 38 C.F.R. § 
3.358(c).  

VA law, in essence, recognizes that medical treatment may not 
always be successful in alleviating existing symptoms or in 
preventing further symptom deterioration; therefore, 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 applicable prior to October 1, 1997, requires 
more than a demonstrated increase in symptoms, it must be a 
result of VA treatment.  That treatment need not be shown as 
having been provided negligently, but there must be shown 
some actual causal relationship between the additional 
disability and the treatment provided.

The Board finds the medical records do not show that any 
additional disability characterized as a CVA was incurred as 
a result of VA treatment.  The Board notes that for 
compensation under the regulatory provisions of 38 C.F.R. § 
3.358 there must be proof of an additional disability or some 
aggravation of an existing disorder.  Although there are 
medical records indicating the veteran had a stroke, this is 
not sufficient to make an additional disability compensable 
in the absence of proof that it was the result of VA 
treatment.

In this case, there is uncontroverted medical evidence 
indicating causes of the CVA other than VA treatment.  The 
Board finds the 2001 VA examiner's opinion is persuasive that 
the only evidence of any additional disability in this case 
is based solely upon the veteran's opinion.  

Although the veteran believes he has disabilities as a result 
of VA medical treatment, he is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, the Board finds the claim for compensation under 
the provisions of 38 U.S.C.A. § 1151 must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

3.310 Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  A disability 
which is proximately due to or the result of a service-
connected disease or injury shall be considered service 
connected. 38 C.F.R. § 3.310 (2006).  When aggravation of a 
nonservice-connected disability is proximately due to or the 
result of a service-connected disorder, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Based upon the evidence of record, the Board finds that a CVA 
or residuals of a CVA were not present in service and are not 
shown to be related to service nor to be proximately due to 
or the result of a service-connected disability.  Medical 
records are negative for complaint, diagnosis, or treatment 
for CVA in service, but show the veteran sustained CVA in 
1996.  Service connection was established for PTSD in the 
aforementioned 2000 rating decision.  A 100 percent 
disability rating was assigned.  

In statements and personal hearing testimony in support of 
his claim the veteran asserts that he suffered a stroke due 
to the stress caused by PTSD and the PTSD treatment he was 
receiving.  He testified that no doctor has actually told him 
that PTSD caused his stroke.  

The Board finds the 2001 VA examiner's opinion as to the 
absence of any causal relationship between PTSD and the CVA 
is persuasive.  The uncontroverted medical evidence shows no 
relationship between the CVA and PTSD.  

While the veteran believes he has residuals of a CVA due to 
his service-connected PTSD, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim of service connection 
for CVA and residuals of CVA.


ORDER

Entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for cerebrovascular accident, including any 
residuals, as the result of treatment at a VA facility in 
August 1996, is denied.

Entitlement to service connection for cerebrovascular 
accident, including as secondary to service-connected post-
traumatic stress disorder, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


